DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art on the record Schultz et al. (US 2018/0041470 A1) discloses an integrated firewall (network security device) determines a search key to obtain a connection object in a connection hash table (memory location). Each connection object contains an application ID and filter actions for a packet. The integrated firewall determines whether the packet is allowed (accept) or not allowed (drop) by checking policies; and handles the packet according to filter actions (see paragraph [0259] – [0260], [0120], [0268], [0271], Table 3 and Fig. 12A).

The closest prior art on the record Song (US 2013/0114414 A1) discloses applying a hash function to a key to obtain a hash value (m-bit); determining an index value based on a first n bits of the hash value to access an entry in a hash table; and storing the remaining m-n bits in the hash table (see paragraph [0021], Fig. 1 and Fig. 2). 

* + A) / N as recited in independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/N.L/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415